DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
Status of Claims
Claim 17 is canceled. 
Claim 21 is new. 
Claims 1-16 and 18-21 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 07/08/2022 (Supplemental Claim Amendments).  
Information Disclosure Statement
The information disclosure statement(s) submitted: 03/16/2021, 08/19/2021, 11/30/2021, and 07/08/2022 have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 11/24/2020 as modified by the amendment filed on 07/08/2022 (Supplemental Claim Amendments).
Claim Rejections - 35 USC § 112
Per Applicants’ amendments/arguments, the rejection(s) is/are withdrawn. 
Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/28/2022, pgs. 10-14), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… 
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1-16 and 18-21 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 1. (currently amended) A loyalty program management system associated with an enterprise location comprising a loyalty management server including a processor in communication with a memory device having instructions stored thereon, which when executed by the processor, cause the processor to at least: receive, from an aggregator server, a plurality of input data, wherein the plurality of input data includes gaming data and transaction data for a plurality of patron accounts, and wherein the aggregator server is configured to receive the plurality of input data from a plurality of input channels and associate the plurality of input data by a patron account of the plurality of patron accounts; determine a current location of a computer device of a patron associated with a selected patron account, wherein the current location of the computer device is not at the enterprise location; determine, by a qualifier rules engine and in response to determining that the current location of the computer device is not at the enterprise location, that the selected patron account qualifies for an amount of loyalty currency incentivizing the patron associated with the selected patron account to visit the enterprise location; alter, by an award reaction rules engine and in response to determining that the selected patron account qualifies, the amount of loyalty currency to award the selected patron account as incentive to visit the enterprise location based at least in part upon the gaming data associated with the selected patron account; determine, by a delivery rules engine, a time period during which the loyalty currency is capable of being redeemed by the patron at the enterprise location; transmit, by a delivery system server, a message to the computer device of the patron including the amount of loyalty currency to be awarded and the time period; determine a new current location of the computer device of the patron; determine, based upon the new current location of the computer device of the patron, that the computer device of the patron is now within the enterprise location; and enable redemption of the loyalty currency in response to determining that the new current location of the computer device of the patron is within the enterprise location and that the time period has not expired.
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art (Hardy et al. 2014/0106866, Berardi et al. 2005/0160003, Paleja et al. 2016/0148126, Lampert et al. 2014/0038703, Hedrick et al. 2012/0122561, Klayh 2003/0050831, Chien et al. 2001/0054003) teach the features as disclosed in Final Rejection (04/12/2022), however, these cited references do not teach and the prior-art does not teach at least the following:
determine a current location of a computer device of a patron associated with a selected patron account, wherein the current location of the computer device is not at the enterprise location; determine, by a qualifier rules engine and in response to determining that the current location of the computer device is not at the enterprise location, that the selected patron account qualifies for an amount of loyalty currency incentivizing the patron associated with the selected patron account to visit the enterprise location; alter, by an award reaction rules engine and in response to determining that the selected patron account qualifies, the amount of loyalty currency to award the selected patron account as incentive to visit the enterprise location based at least in part upon the gaming data associated with the selected patron account; determine, by a delivery rules engine, a time period during which the loyalty currency is capable of being redeemed by the patron at the enterprise location; transmit, by a delivery system server, a message to the computer device of the patron including the amount of loyalty currency to be awarded and the time period; determine a new current location of the computer device of the patron; determine, based upon the new current location of the computer device of the patron, that the computer device of the patron is now within the enterprise location; and enable redemption of the loyalty currency in response to determining that the new current location of the computer device of the patron is within the enterprise location and that the time period has not expired.



Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.
Examiner’s Response: Claim Rejections – 35 USC §112
Per Applicants’ amendments/arguments, the rejections are withdrawn.
Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.
Examiner’s Response: Claim Rejections – 35 USC § 103
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gissara et al. 2015/0287069 [0069] In one embodiment, the loyalty points processor 420 may establish a set of user levels, and assign a threshold amount of accumulated loyalty points of a certain user level for the user 110 to attain such user level. A certain user level may be attained by the user 110 when the user's accumulated amount of loyalty points reaches the threshold amount of loyalty points of such user level. In another embodiment, the user level may serve as a user level multiplier for the calculation of loyalty points. In another embodiment, the user's loyalty points earned for the user's content viewing or generating activities using the personal digital engine for user empowerment 100 may equal to the product of the user's base loyalty points and the user level multiplier. For example, in one embodiment when the user's accumulated loyalty points range from 0 to 9,999, the user's user level is 1. When the user's accumulated loyalty points range from 10,000 to 19,999, the user's user level is 2. When the user's accumulated loyalty points range from 20,000 to 29,999, the user's user level is 3. For every 10,000 loyalty points accumulated, the user's user level advances by one level. In above embodiment, the user level multiplier equals to numerical value of the user's user level. The loyalty points earned by the user 110 when viewing or generating or interacting with content using the personal engine for user empowerment 100 may equal to the base loyalty points the user 110 earned when viewing or generating or interacting with content, multiplied by the user's current user level. For example, if a user level II user 110, by viewing and generating content using the personal engine for user empowerment 100, earns 500 base loyalty points, the loyalty points earned from such content viewing and generating activities equal 1,000 (which is the user's base loyalty points 500 multiplied by the user level multiplier 2). In one embodiment the user level of the user 110 may be flexible. In another embodiment the user level of the user 110 may be changed according to system administrator's 102 decisions.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Hardy et al. 2014/0106866; in view of Berardi et al. 2005/0160003; in further view of Paleja et al. 2016/0148126; in even further view of Lampert et al. 2014/0038703.
Regarding Claim 1. (Currently Amended) Hardy et al. 2014/0106866 teaches A loyalty program management system associated with an enterprise location comprising a loyalty management server (Hardy et al. 2014/0106866 [Fig. 3 shows the system having a casino management server; an incentive (loyalty) program with the at least one frequent player program member][0118]) including a processor in communication with a memory device having instructions stored thereon (Hardy et al. 2014/0106866 [0506] components implemented using software, hardware (e.g. processors or other hardware), firmware (e.g., electrically-programmed memory) one or more processors, a memory system), which when executed by the processor (Hardy et al. 2014/0106866 [0369; 0511] a processor 504 for executing server-based game functions; specialized software executing in a general-purpose computer system), cause the processor to at least: receive, from an aggregator server, a plurality of input data (Hardy et al. 2014/0106866 [0293] inputting contact information for other player [0416 - server 903 may collect information] For instance, server 903 may collect information that indicates the sequence of game play performed at the client, and other player tracking information. In one example, tickets may be associated with a particular player, and the player may be awarded loyalty points or other credit for playing the game. Because the inventive game may award prizes such as, for example, a non-cashable credit for playing additional games, a complimentary offer, and/or promotional prizes, the inventive game may be used as a method for providing additional player incentives to return to a gambling location or other gaming establishment.), wherein the plurality of input data includes gaming data and transaction data for a plurality of patron accounts (Hardy et al. 2014/0106866 [0009 - all gambling activity that occurs on the associated gambling game is recorded on the identified account] Most player tracking systems, include a display which provides acknowledgment that the card was accurately read and associated with an account. Typically, for so long as the person's card remains inserted in the reader, all gambling activity that occurs on the associated gambling game is recorded on the identified account. [0222] FIG. 3 shows an environment suitable for implementing various aspects of the present invention. As illustrated in FIG. 3, an invited person may then play electronic games at their home computer 310, Internet enabled cell phone 320 or other Internet device 330. When the invited person first arrives at the website, she identifies herself by entering her player ID number, which is also assigned to the player tracking account at the gambling location. This identifier is used to index the player database 340, where the person's electronic game parameters are stored in accordance to the category to which that person is qualified.), and wherein the aggregator server is configured to receive the plurality of input data from a plurality of input channels and associate the plurality of input data by a patron account of the plurality of patron accounts (Hardy et al. 2014/0106866 [0008 – gambling activities from various machines or positions may be monitored] Player tracking systems utilize magnetic striped cards to hold a unique identifier which is associated with a specific person's account. Each gambling machine and/or table game position is equipped with a compatible card reader. A person wishing to allow their gambling activities to be monitored inserts their card into the compatible card reader. Other identification techniques are also useful with player tracking systems and include but are not limited to biometric identification, smart cards and Hollerith cards. In some cases, additional identity authentication is required such as entering a PIN or password on a keypad or touchscreen. [0035] According to another aspect, the friend play networks and more generally referral networks can be used as a feedback mechanism to hone in on characteristics that correlate with receptiveness to incentive offers and awards. In one example, incentive offers may be used to target a particular characteristic within a referral network. Tracking the rate of participation across referral networks yields information on the strength of the correlation between that characteristic and redemption/participation rates. Additional information may be derived across multiple networks having similar characteristic(s). Not only can specific characteristics be identified and tested, but information collected on referrals and the referrers themselves can provide insight into the profile of an ideal player. The ideal player profile allows for identification of characteristics in common of the players who make up the 5/50 group of players. These profiles can be used to identify potential players who are more likely to game, gamble, or participate in incentive offers. In order to facilitate collection of information, each referral may be required to contain at least some identifying information about the referral, for example, relationship to referrer. Additional incentives may be provide for any additional information provided. Additional information may include, for example, information on activities, hobbies, work information, etc. [0293] inputting contact information for other player [0286] Based on the information maintained in patron list 2311 and/or any other information (e.g., action(s) taken by the player, a referral list 2304, among others), a promotion (e.g., a bonus play promotion 2312) may be conducted that reviews the lists 2311 and 2304 and determines, based on the information relating to the players, a resulting promotion with associated prizes. As shown in FIG. 23, prize data 2314 may be determined which associates the determined prize with the player. This could be accomplished, for example, by associating an identifier of the player (e.g., a player ID, frequent player account number, etc.) with a determined prize (or class of prizes) to be awarded to the player.); determine a current location of a computer device of a patron associated with a selected patron account (Hardy et al. 2014/0106866 [0173 - Incentive offers/invitation may also be determined for a player based on their location information as determined by one or more location-based services] According to one aspect, players may refer other players or potential players to receive invitations both for themselves and for the referred player. Invitations may relate to bonus play awards, play incentives, and other advertising and marketing material. In one example, a player provides contact information for another person. The other person may receive the same invitation that the referring player received, or the other person may receive an invitation tailored to that particular player. In addition to contact information, a referring player may be permitted to input personal information about a referee that enables more specific tailoring of incentive offers/invitations. Incentive offers/invitation may also be determined for a player based on their location information as determined by one or more location-based services. [0245 – GPS systems…] player invitations may also be awarded based of off location based criteria; using GPS systems to determine a location relative to a gaming establishment), wherein the current location of the computer device is not at the enterprise location (Hardy et al. 2014/0106866 [0070; 0126] inviting a qualified person to play an electronic game not located at the gambling location; inviting the at least one qualified player to play an electronic game not located at a gambling location); 
Hardy et al. 2014/0106866 may not expressly disclose the following features, however, Lampert et al. 2014/0038703 teaches determine, by a qualifier rules engine (Lampert et al. 2014/0038703 [0085 - rules] The e-commerce system 150 may also include suitable software, hardware, and/or suitable logic of an application that provides functionality supporting contests and sweepstakes. The functionality of such an application may, for example, include functionality which tracks the entry of members in qualifying for and gaining entry to contests and sweepstakes. Such an application may also validate social interactions of the members against specific rules of any contest or sweepstake, and rules provided by other sources such as, for example, a prizing engine, described below. An application used in this manner may also be arranged to notify users of the status of, or changes in the status of their qualification for, entry in, and the identification of the winners of the contests and sweepstakes managed by the application. [0086 – prizing engine with rules] The e-commerce system 150 may also include software, hardware, and/or suitable logic for what may be referred to herein as a "prizing engine." In a representative embodiment of the present invention, such a prizing engine may manage the content of contests and sweepstakes run on the e-commerce system 150, and may manage the activities involved in the setup of contests and sweepstakes. The prizing engine may communicate to the contests and sweepstakes application described above, the rules and variables to be tracked.) and in response to determining that the current location of the computer device is not at the enterprise location, that the selected patron account qualifies for an amount of loyalty currency incentivizing the patron associated with the selected patron account to visit the enterprise location (Lampert et al. 2014/0038703 [0177 – reward for visiting a physical location during a certain period of time] In some representative embodiments of the present invention, an individual may, for example, be automatically entered into a contest or sweepstakes when they are within a certain physical distance of the communication systems of, or enter, a "brick and mortar" location of the operator, sponsor, or partner of the operator or sponsor of the system of the present invention. For example, locations of the business enterprise of the operator or sponsor, or of a partner of the operator or sponsor of a representative embodiment of the present invention may be equipped with devices or systems to detect wireless signals of electronic user devices such as, by way of example and not limitation, cell phones, smart phones, tablet computers, portable computers, media players, or other electronic devices. The electronic device of the user may emit signals detectable by the communication devices and systems at the business location that are specific to the purpose of detecting the presence of customers or member of a loyalty program of the operators or sponsors of a representative embodiment of the present invention, or their business partners, in response to receipt of a specific signal by the electronic device of the user such as, for example, a geolocation signal (e.g., global positioning system (GPS) or a beacon or other transmission of the communication device and systems at the business location. Such signals may include, by way of example and not limitation, signal formats and frequencies used by Wi-Fi (e.g., IEEE 802.11 b/g/n/ac), BLUETOOTH.RTM., Zigbee.RTM., near field communication (NFC), cellular, and/or other suitable wireless air interface technologies known now or in the future. Wireless interaction with such electronic user devices may permit the communication devices or systems at a business location to identify the individual(s) carrying the electronic user devices, and permit a representative embodiment of the present invention to reward the individual with automatic entry in a contest or sweepstakes, simply for visiting the physical location of the business enterprise. In some representative embodiments of the present invention, an individual may receive an entry in a contest or sweepstakes for each business location visited, and may be rewarded with a higher level of achievement in a contest or sweepstakes, based on the number of business location visited by the individual within a certain amount of time.); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hardy et al. 2014/0106866 to include the location features as taught by Lampert et al. 2014/0038703. One of ordinary skill in the art would have been motivated to do so in order to encourage a user to visit a location they are not presently at which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Hardy et al. 2014/0106866 further teaches determine, by an award reaction rules engine and in response to determining that the selected patron account qualifies (Hardy et al. 2014/0106866 [0070] According to one aspect of the present invention, a method to provide incentive for a person to take an action in at least one gambling location is provided. The method comprises acts of a) inviting a qualified person to play an electronic game not located at the gambling location; b) permitting, within a specified time period, the qualified person to complete electronic game play which has a plurality of outcomes, at least one of which is a winning outcome; and c) permitting the qualified person to redeem an outcome, wherein the qualified person must take an action in at least one redemption location within a specified time period. According to one embodiment of the present invention, the at least one redemption location includes the gambling location. According to another embodiment, the method further comprises an act of qualifying the person to play the electronic game. According to another embodiment the method further comprises acts of permitting the qualified person to refer an invitation to at least one other person, wherein the invitation comprises an opportunity to play the electronic game not located at the gambling location. According to another embodiment, the act of permitting, within a specific time period, includes permitting, within a specific time period, the at least one other person to complete electronic game play which has a plurality of outcomes, at least one of which is a winning outcome. According to another embodiment, the act of permitting the qualified person to redeem, includes permitting the at least one other person to redeem an outcome, wherein the at least one other person must take an action in at least one of a redemption location and gambling location within a specified time period.), the amount of loyalty currency to award the selected patron account based at least in part upon the gaming data (Hardy et al. 2014/0106866 [0112] According to one embodiment of the invention, the method further comprises an act of providing to the member at least one of a password and a passcode. According to another embodiment, the act of remotely swiping the membership card is performed by at least one of a video-enable, audio-enabled, and card reader-containing device. According to another embodiment, the device includes at least one of a kiosk, a personal computer, a handheld device, a telephone, and a wireless telephone. According to another embodiment, the at least one of the prize and the award includes at least one of money, a credit, merchandise, and loyalty points. According to another embodiment, the at least one of the prize and the award includes money, and wherein the method further comprises an act of paying out money including an act of providing at least one of cash, a check, a debit card, and an account credit. According to another embodiment, the at least one of the prize and the award includes loyalty points, and the method further comprises an act of paying out loyalty points including providing at least one of a loyalty program credit and an account credit. [0327] In one example, individuals may be paid a monetary award using cash or check or through a credit or debit card, after achieving an award and taking any required action to redeem it. Individuals may also be given credit through the reward program membership card or through a credit account held with the gaming operator or an associated organization. Alternatively, individuals may be paid using loyalty points from an account held either by the gaming operator or by an affiliated organization. Loyalty points may be obtained from any type of organization but are generally associated with loyalty programs such as frequent flier programs for airlines, frequent stay programs for hotels or frequent visitor programs for casinos. Furthermore, individuals may be paid in person using a cashier or electronically through any method known in the art. Individuals may be notified of attaining the team accomplishment and thus through other remote methods including telephone, handheld device, kiosk, computer through the Internet (or other network) and mail.); 
Hardy et al. 2014/0106866 may not expressly disclose the following features, however, Berardi et al. 2005/0160003 teaches determine, by a delivery rules engine, a time period during which the loyalty currency is capable of being redeemed by the patron at the enterprise location (Berardi et al. 2005/0160003 [0039 – awarding loyalty points and redemption criteria] The merchant may wish to provide a customer an incentive based on the customer using an RFID device to complete a transaction for the merchant's goods or services. For example, merchant system 132 may recognize that transaction device 102 is an RFID device (sometimes called "RFID transaction device 102" herein) being used to complete a transaction, in which case merchant system 132 may award points (e.g., loyalty points) to one or more awards accounts linked to RFID transaction device 102 user. In one embodiment, merchant system 132 may maintain the awards account on a merchant system database 126. Merchant system 132 may award the loyalty points based on any criteria as determined by merchant system 132. Exemplary criteria may include awarding points or incentives for frequency of RFID transaction device 102 usage, amount of individual purchase using RFID transaction device 102, total amount of purchases in a given time period, geographical location of merchant system 106, type of merchant, type of product or service purchased, or any such criteria for incenting RFID transaction device 102 usage. The points (e.g., loyalty points) may be stored in a points or awards account maintained on merchant system 126 database. The awards points may then later be redeemed from the rewards account in exchange for goods and services as desired by the RFID transaction device 102 user. For example, the RFID transaction device 102 user may redeem the award points by accepting offers provided by the merchant during a transaction as described more fully below.); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hardy et al. 2014/0106866 to include the loyalty point and redemption features as taught by Berardi et al. 2005/0160003. One of ordinary skill in the art would have been motivated to do so in order to administer and manage a loyalty point and redemption program which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Hardy et al. 2014/0106866 further teaches transmit, by a delivery rules engine, a message to the computer device of the patron including the amount of loyalty currency to be awarded and the time period (Hardy et al. 2014/0106866 [Abstract; 0454 – bonusing messaging] a bonusing message may be presented to the player when the player swipes his or her frequent player card at the kiosk and a paper or electronic coupon may be activated for the player; the bonusing message may indicate, for instance, that the player may be eligible to receive a prize; the player may then proceed to an operator's website either on-site or off-site from the casino; incentivizing players to visit a gambling location); 
Hardy et al. 2014/0106866 may not expressly disclose the following features, however, Paleja et al. 2016/0148126 teaches determine a new current location of the computer device of the patron (Paleja et al. 2016/0148126 [0035] As shown, a user device 112 may have various modules and components that facilitate or provide the features described herein, including a display 300, such as a video output display to provide a graphical user interface, show ticketing information, etc., and a mobile ticketing application 114 to facilitate the various collaborative ticketing functions described herein. The mobile ticketing application 114 may include or otherwise have access to: a usage history data store 302 to store information about user interactions with the graphical user interface associated with collaborative ticketing and/or user interactions with the device in general; a location module 304 such as a global positing system (“GPS”) antenna and corresponding components to determine the current geographic location of the user device 112; a messaging module 306 to receive notifications from the collaborative ticketing system 100, communicate with other users, and the like; a graphical user interface (“GUI”) module 308 to generate and manage user interactions with an interface for browsing offers and previews, purchasing tickets, and the like; a group event processing or ordering module 310 to handle order and invitation configuration and finalization; and an event preview module 312 to present event previews, obtain user feedback, provide information regarding rewards, etc. In some embodiments, a user device 112 may include fewer, additional, and/or alternative modules, components, and/or data stores than those illustrated in FIG. 3. [0039] A user wishing to purchase tickets to a movie or some other event can use a user device 112a to review offers generated by the collaborative ticketing system 100. The user device 112a may include a mobile ticketing application 114 provided by or otherwise associated with the collaborative ticketing system 100 (e.g., a “thick client” implementation), a general web browser application (not shown) to access a web server or application server that is part of or associated with the collaborative ticketing system 100 (e.g., a “thin client” implementation), some combination thereof, etc. Upon application initialization or login, or in response to some other event, the user device 112a may provide a user or account identifier (such as an identifier of the user, application used by the user, or the user device 112a) to the collaborative ticketing system 100 at (C). In addition, the user device 112a can provide location data to the collaborative ticketing system 100. For example, the user device 112a may include a location module 304 (e.g., a GPS antenna and corresponding componentry) that determines the current location of the user device 112a (e.g., latitude and longitude coordinates of the user device 112a), and the user device 112a may provide such data, or data derived therefrom (e.g., a zip code, location name, etc.) to the collaborative ticketing system 100.); determine, based upon the new current location of the computer device of the patron, that the computer device of the patron is now within the enterprise location (Paleja et al. 2016/0148126 [0054 - determine whether the user is within a threshold distance of the venue] In some embodiments, ticketing information may not be provided to the venue kiosks 106 prior to user check-ins. In such cases, venue kiosks 106 may verify that a user has purchased a valid ticket by querying the collaborative ticketing system 100 after the user provides the ticket (e.g., after the user's QR code is scanned). In some embodiments, users may check in using other methods, such as near-field communications, radio frequency identifiers (“RFIDs”), fingerprint scanners, optical scanners, or any other appropriate method. In some embodiments, a user may check in using a user device 112 alone, rather than checking in at a kiosk 106. For example, location data provided by the location module 304 of the user device 112 may be provided to the venue management server 104, collaborative ticketing system 100, or some other system to verify that the user has arrived at the venue, to determine whether the user is within a threshold distance of the venue, will arrive within a threshold period of time, etc. In such cases, a notification may be generated to concessions personnel to begin preparing concessions when the user is within the threshold distance or will arrive within a threshold period of time. The user may also actively submit check-in information, such as by clicking a button or performing some other user interface operation with the user device 112 that confirms check-in or otherwise causes a notification to be sent to the venue management server 104, collaborative ticketing system 100, or some other system.); and 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hardy et al. 2014/0106866 to include the location and arrival features as taught by Paleja et al. 2016/0148126. One of ordinary skill in the art would have been motivated to do so in order to condition some incentive based upon a location proximity which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Hardy et al. 2014/0106866 further teaches enable redemption of the loyalty currency in response to determining that the new current location of the computer device of the patron is within the enterprise location and that the time period has not expired (Hardy et al. 2014/0106866 [0070 - permitting the qualified person to redeem an outcome, wherein the qualified person must take an action in at least one redemption location within a specified time period] According to one aspect of the present invention, a method to provide incentive for a person to take an action in at least one gambling location is provided. The method comprises acts of a) inviting a qualified person to play an electronic game not located at the gambling location; b) permitting, within a specified time period, the qualified person to complete electronic game play which has a plurality of outcomes, at least one of which is a winning outcome; and c) permitting the qualified person to redeem an outcome, wherein the qualified person must take an action in at least one redemption location within a specified time period. According to one embodiment of the present invention, the at least one redemption location includes the gambling location. According to another embodiment, the method further comprises an act of qualifying the person to play the electronic game. According to another embodiment the method further comprises acts of permitting the qualified person to refer an invitation to at least one other person, wherein the invitation comprises an opportunity to play the electronic game not located at the gambling location. According to another embodiment, the act of permitting, within a specific time period, includes permitting, within a specific time period, the at least one other person to complete electronic game play which has a plurality of outcomes, at least one of which is a winning outcome. According to another embodiment, the act of permitting the qualified person to redeem, includes permitting the at least one other person to redeem an outcome, wherein the at least one other person must take an action in at least one of a redemption location and gambling location within a specified time period. [0116] According to one embodiment, the interface includes a browser-based interface. According to another embodiment, the remote computer system is coupled to the gaming establishment via a communication network. According to another embodiment, the communication network includes the Internet. According to another embodiment, the method further comprises an act of requiring the player to return to the gaming establishment to redeem the incentive. According to another embodiment, the method further comprises an act of requiring the player to redeem the incentive within a predetermined time period. [0455] Using the awarded game credits, the player may then proceed to play the game. As the player plays the game(s), the player reveals a prize (e.g., one or more non-cashable credits, complimentary offer(s), and/or promotional prize(s)) won by the player. When revealed, the prizes may be printed onto a coupon. In another embodiment, the prize may also have an expiration date, before which the prize may need to be redeemed (e.g., at a land-based or other type of casino or gambling location). In this manner, the player is incentivized to return to the gambling location to redeem the award or prize.).
Claim 8, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 
Claim 15, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over: Hardy et al. 2014/0106866; in view of Berardi et al. 2005/0160003; in further view of Paleja et al. 2016/0148126; in even further view of Lampert et al. 2014/0038703.
Regarding Claim 2. (Original) Hardy et al. 2014/0106866 further teaches The system in accordance with claim 1, wherein the amount of loyalty currency comprises a contingent award, and wherein the instructions, when executed, further cause the processor to at least credit the contingent award to the patron account in response to determining that the patron has arrived within the enterprise location (Hardy et al. 2014/0106866 [0018 – prized contingent on visiting or playing at a specific location] According to one aspect of the present invention, it is appreciated that it may be desirable to create games that provide prizes that provide people the opportunity to play games for free, a specific fee or at a discounted fee at locations away from the casino in order to win incentives that will encourage them to visit a casino or other gambling location. It is also desirable to invite qualified persons to either return to or initially visit a gambling location based upon their projected interest in gambling and their projected worth as a gambling customer. It is further desirable to automate some or all of the monitoring and fulfillment process using computer networks such as those found within the Internet infrastructure and the gambling location's player tracking infrastructure. [0021] As discussed, the prize may be redeemed on the operator's property, thereby encouraging the player to return to the gambling location. In another example, the prize is awarded after the player's experience on the operator's property, increasing the likelihood that the player will return to the operator's property to redeem the prize. The prize, in one embodiment, may include a non-cashable credit for playing additional games, and thus, the play of additional games may increase revenue for the gaming operator. Other prizes (e.g., complimentary offers, promotional prizes, etc.) separate from the casino may be provided which enhance the player's experience and encourage return.).


Claims 3, 9, 10, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over: Hardy et al. 2014/0106866; in view of Berardi et al. 2005/0160003; in further view of Paleja et al. 2016/0148126; in even further view of Lampert et al. 2014/0038703.
Regarding Claim 3. (Original) Hardy et al. 2014/0106866 further teaches The system in accordance with claim 1, wherein the instructions, when executed, further cause the processor to at least: apply a first multiplication factor to the amount of loyalty currency in response to determining that the loyalty currency is being redeemed at the enterprise location, and apply a second multiplication factor to the amount of loyalty currency in response to determining that the loyalty currency is being redeemed at a partner location of the enterprise location, wherein the first multiplication factor is greater than the second multiplication factor (Hardy et al. 2014/0106866 [0022 - Players may be awarded increased chances for particular types of behavior…] In another aspect of the present invention, a player's participation in the frequent player program coupled with continued play by the player may increase the player's chances of winning a prize, thereby encouraging continued play. In one embodiment, the prize may be an entry in a sweepstakes, and increased play of the player on the operator property may increase the chances of the player to win the sweepstakes. Players may be awarded increased chances for particular types of behavior, such as, for example, length of play on a particular device, amount of money spent within a period of time, or other parameter associated with types of game play that the operator wishes to encourage.).

Regarding Claim 9. The system in accordance with claim 8, wherein the instructions, when executed, further cause the processor to at least apply a multiplication factor to the amount of loyalty currency based upon a redemption location, wherein the redemption location is associated with one of the gaming establishment location or a partner location of the gaming establishment location.
Claim 9, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Regarding Claim 10. The system in accordance with claim 9, wherein the instructions, when executed, further cause the processor to at least: apply a first multiplication factor to the amount of loyalty currency in response to determining that the loyalty currency is being redeemed at the gaming establishment location, and apply a second multiplication factor to the amount of loyalty currency in response to determining that the loyalty currency is being redeemed at a different location from the gaming establishment location, wherein the first multiplication factor is greater than the second multiplication factor.
Claim 10, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Regarding Claim 16. The method in accordance with claim 15, further comprising applying, by the processor, a multiplication factor to the amount of loyalty currency based upon a redemption location, wherein the redemption location is associated with one of the casino gaming establishment or a partner location of the casino gaming establishment.
Claim 16, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Regarding Claim 17. The method in accordance with claim 15, further comprising: applying, by the processor, a first multiplication factor to the amount of loyalty currency in response to determining that the loyalty currency is being redeemed at the casino gaming establishment; and applying, by the processor, a second multiplication factor to the amount of loyalty currency in response to determining that the loyalty currency is being redeemed at a partner location of the casino gaming establishment, wherein the first multiplication factor is greater than the second multiplication factor.
Claim 17, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 



Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: Hardy et al. 2014/0106866; in view of Berardi et al. 2005/0160003; in further view of Paleja et al. 2016/0148126; in even further view of Lampert et al. 2014/0038703.
Regarding Claim 4. (Original) Hardy et al. 2014/0106866 further teaches The system in accordance with claim 1, wherein the instructions, when executed, further cause the processor to at least apply a multiplication factor to the amount of loyalty currency based upon a time of redemption of the loyalty currency (Hardy et al. 2014/0106866 [0070] According to one aspect of the present invention, a method to provide incentive for a person to take an action in at least one gambling location is provided. The method comprises acts of a) inviting a qualified person to play an electronic game not located at the gambling location; b) permitting, within a specified time period, the qualified person to complete electronic game play which has a plurality of outcomes, at least one of which is a winning outcome; and c) permitting the qualified person to redeem an outcome, wherein the qualified person must take an action in at least one redemption location within a specified time period. According to one embodiment of the present invention, the at least one redemption location includes the gambling location. According to another embodiment, the method further comprises an act of qualifying the person to play the electronic game. According to another embodiment the method further comprises acts of permitting the qualified person to refer an invitation to at least one other person, wherein the invitation comprises an opportunity to play the electronic game not located at the gambling location. According to another embodiment, the act of permitting, within a specific time period, includes permitting, within a specific time period, the at least one other person to complete electronic game play which has a plurality of outcomes, at least one of which is a winning outcome. According to another embodiment, the act of permitting the qualified person to redeem, includes permitting the at least one other person to redeem an outcome, wherein the at least one other person must take an action in at least one of a redemption location and gambling location within a specified time period. [0169] Another aspect of the present invention relates to inviting a qualified person, where there is a determination of the qualification of that person. The term "qualified" as used herein indicates that a person or persons are placed, based on a variety of criteria, into specific categories and each qualified category may be eligible for a different game, or combination of games, different outcomes, different likelihoods of reaching a given outcome, different award schedules, different visit requirements for redemption and/or different task completion requirements for redemption. For example, specific time limits may be imposed based upon player categories, game types, winning outcome redemptions, award size and task completion requirements.).

Regarding Claim 11. The system in accordance with claim 9, wherein the instructions, when executed, further cause the processor to at least apply a multiplication factor to the amount of loyalty currency based upon a time of redemption of the loyalty currency.
Claim 11, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Regarding Claim 18. The method in accordance with claim 15, further comprising applying, by the processor, a multiplication factor to the amount of loyalty currency based upon a time of redemption of the loyalty currency.
Claim 18, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 


Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Hardy et al. 2014/0106866; in view of Berardi et al. 2005/0160003; in further view of Paleja et al. 2016/0148126; in even further view of Lampert et al. 2014/0038703.
Regarding Claim 5. (Currently Amended) Hardy et al. 2014/0106866 further teaches The system in accordance with claim 1, wherein the instructions, when executed, further cause the processor to at least: apply a multiplication factor to the amount of loyalty currency based upon at least one of an amount wagered by the patron account on an electronic gaming machine included in the gaming data (Hardy et al. 2014/0106866 [0217 - Tiers] As an example, a universe of players is divided, based upon historical play levels of each individual persons, into five categories. The highest tier, Tier 1, contains persons with an average daily theoretical loss, also known as Average Daily Theoretical or ADT, of at least $2,000. Tier 2 includes persons with an ADT of at least $1,200, while Tier 5 contains those persons with an ADT of at least $200. Tiers are not populated equally in this example, because far more persons reach the $200 ADT level than the number that reaches an ADT of $2,000. [0218] The electronic games for all 5 tiers have possible outcomes of $100, $50, $25 and $0 but the likelihood of winning each specific award is different for each tier. Table 1 below indicates each award amount and its likelihood of occurrence for each tier. Of course, this is but one example of such a structure. It should be appreciated that, according to one aspect of the present invention, any number of tiers, and any number of persons per tier, and assignment of any number of outcome amounts with a probability of occurrence set to any desired value from 0% to 100% to each tier may be used. Further, other parameters may be included within such a table of category parameters and in any combination.).

Regarding Claim 12. The system in accordance with claim 9, wherein the instructions, when executed, further cause the processor to at least: apply a multiplication factor to the amount of loyalty currency based upon at least one of an amount wagered by the player account on an electronic gaming machine or a loyalty tier associated with the player account.
Claim 12, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 

Regarding Claim 19. The method in accordance with claim 15, further comprising: applying, by the processor, a multiplication factor to the amount of loyalty currency based upon at least one of an amount wagered by the player account on an electronic gaming machine or a loyalty tier associated with the player account.
Claim 19, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 




Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Hardy et al. 2014/0106866; in view of Berardi et al. 2005/0160003; in further view of Paleja et al. 2016/0148126; in even further view of Lampert et al. 2014/0038703; in even further view of Hedrick et al. 2012/0122561.
Regarding Claim 6. (Original) The system in accordance with claim 1 wherein the instructions, when executed, further cause the processor to at least: Hardy et al. 2014/0106866 may not expressly disclose the following features, however, Hedrick et al. 2012/0122561 teaches determine a loyalty tier associated with the patron account; and apply a multiplication factor to the amount of loyalty currency based upon the loyalty tier associated with the patron account, wherein each of a plurality of loyalty tiers are each respectively associated with unique multiplication factors (Hedrick et al. 2012/0122561 [0141 - players may be given additional bonus amounts or multipliers to their score depending upon their loyalty club level] In a further enhancement, players may be given additional bonus amounts or multipliers to their score depending upon their loyalty club level. A platinum level player may therefore be given a higher multiplier than a silver level player. In yet another embodiment, players may be given additional bonus amounts or multipliers to their score depending upon a combination of multiple factors, including by way of example only, and not by way of limitation, their loyalty club level, instant bet, average bet, and the like. At the end of the tournament period, the leaderboard is used to determine prizes to be awarded. Prizes may be awarded for the highest scoring team(s) and also possibly for the highest scoring individual members of teams.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hardy et al. 2014/0106866 to include the loyalty tier features as taught by Hedrick et al. 2012/0122561. One of ordinary skill in the art would have been motivated to do so in order to incentivize certain behavior which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 13. The system in accordance with claim 1 wherein the instructions, when executed, further cause the processor to at least: determine a loyalty tier associated with the player account; and apply a multiplication factor to the amount of loyalty currency based upon the loyalty tier, wherein each of a plurality of loyalty tiers are each respectively associated with unique multiplication factors.
Claim 13, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Regarding Claim 20. The method in accordance with claim 15, further comprising: determining, by the processor, a loyalty tier associated with the player account; and applying by the processor, a multiplication factor to the amount of loyalty currency based upon the loyalty tier associated with the player account, wherein each of a plurality of loyalty tiers are each respectively associated with unique multiplication factors.
Claim 20, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 


Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over: Hardy et al. 2014/0106866; in view of Berardi et al. 2005/0160003; in further view of Paleja et al. 2016/0148126; in even further view of Lampert et al. 2014/0038703; in even further view of Klayh 2003/0050831.
Regarding Claim 7. (Original) The system in accordance with claim 1, wherein the instructions, when executed by the processor, further cause the processor to Hardy et al. 2014/0106866 may not expressly disclose the following features, however, Klayh 2003/0050831 teaches enable redemption of the loyalty currency for at least one of gameplay within the enterprise location or one or more non-gaming purchases (Klayh 2003/0050831 [0083] Loyalty points can also be redeemed by the customer for any merchandise or service at any merchant location or venue at which a service terminal is located, or for game play at an arcade.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hardy et al. 2014/0106866 to include the redemption features as taught by Klayh 2003/0050831. One of ordinary skill in the art would have been motivated to do so in order to incentivize certain behavior which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).



Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over: Hardy et al. 2014/0106866; in view of Berardi et al. 2005/0160003; in further view of Paleja et al. 2016/0148126; in even further view of Lampert et al. 2014/0038703; in even further view of Chien et al. 2001/0054003.
Regarding Claim 14. (Currently Amended) The system in accordance with claim 8, wherein the instructions, when executed by the processor, further cause the processor to Hardy et al. 2014/0106866 may not expressly disclose the following features, however, Chien et al. 2001/0054003 teaches add the amount of loyalty currency to a digital wallet associated with the at least one player (Chien et al. 2001/0054003 [Abstract - Currency credit from converted loyalty points may also be applied to stored value cards, online digital wallet accounts and the like] The present invention involves spending loyalty points over a computerized network to facilitate a transaction. With this system, a loyalty program participant is able to use an existing transaction card to purchase an item over a computerized network, while at the same time offsetting the cost of that transaction by converting loyalty points to a currency value credit and having the credit applied to the participant's financial transaction account. Currency credit from converted loyalty points may also be applied to stored value cards, online digital wallet accounts and the like. Further, currency credit may also be applied to other accounts to effect a gift or donation.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hardy et al. 2014/0106866 to include the loyalty tier features as taught by Chien et al. 2001/0054003. One of ordinary skill in the art would have been motivated to do so in order to incentivize certain behavior which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).